Filed 12/13/22 P. v. Esparza CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                            THIRD APPELLATE DISTRICT
                                    (San Joaquin)
                                         ----




 THE PEOPLE,                                                                                   C091260

                    Plaintiff and Respondent,                                          (Super. Ct. No.
                                                                                    STKCRFE20170013674)
           v.

 JESSE ADRIAN ESPARZA,

                    Defendant and Appellant.




         After a member of his group stole a 12-pack of beer, defendant Jesse Adrian
Esparza shot and beat a store employee trying to recover the beer. A year later, on
Valentine’s Day, 2017, defendant shot at several men who asked about the well-being of
his then-girlfriend, killing one of the men. A jury found defendant guilty of one count of
premeditated murder, three counts of attempted premeditated murder, one count of
robbery, and two counts of being a felon in possession of a firearm. Defendant contends
the trial court erred in failing to instruct the jury on voluntary intoxication for the
Valentine’s Day murder and his upper term sentences must be remanded for resentencing




                                                             1
in light of Senate Bill No. 567 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 731, § 1) (Senate
Bill 567). We affirm the judgment.

                     FACTS AND HISTORY        OF THE   PROCEEDINGS

       Liquor Store Robbery

       The robbery was caught on the liquor store’s surveillance system. On January 16,
2016, defendant and three other men drove up to the liquor store at about 1:00 a.m. Two
men got out of the car and went into the store. The third man stayed in the car. While
the two men were in the store, defendant got out of the car and wandered around the
parking area, swaying, and using his cellular telephone; watching something, taking
selfies, rapping or talking to someone on a video call. At one point, the man in the car
got out, handed defendant a gun, and returned to the car.
       Defendant walked into the store and then walked out but stood in the doorway for
a few seconds before walking away.
       The video shows one of the men from the car running out of the store with a 12-
pack of beer. A store employee chased after him.
       The last thing the store employee remembered was defendant turning around and
then the employee got hurt. The video shows defendant shot the employee as the
employee approached him and then defendant attacked him on the ground after the
employee fell. The men drove away.
       The employee returned to the store bleeding profusely from his head and arm. He
was shot four times. He also had injuries to his nose, top of his head, back of his head
and ear.

       Valentine’s Day Murder

       A year later, on Valentine’s Day, 2017, defendant, his then-girlfriend (now wife),
and several others had a get-together at his aunt’s home. Defendant’s wife bought the
alcohol for the gathering. This included a 12-pack of Mike’s Hard Lemonade, some rum,

                                             2
and a 12- or 18-pack of beer. Neither she, nor anyone else, testified as to how much
defendant or anyone else drank that night. All defendant’s wife could testify to is she got
so drunk that day she did not remember anything that happened after 9:00 p.m. She
stated she did not remember defendant showing up at the home, but it must have been
after 9:00 p.m. The only reason defendant’s wife knows he was there is she later saw
videos of that night. At the same time, she did not remember defendant being at the
house, but was sure she and defendant were drinking.
       Defendant’s wife identified six cellular telephone Snapchat videos taken by
defendant the night of the murder between 9:52 and 10:23 p.m. Five of the videos
showed defendant drinking something from a plastic cup and singing along with rap
music playing in the background. Generally, defendant was smiling, his eyelids were
drooping, and he was singing and swaying with the music. He was able to keep up with
and timely match the lyrics of the songs playing in the background and his speech did not
appear slurred. One video showed defendant holding a bottle of Mike’s Hard Lemonade
that was about three-quarters full, but not drinking from it. The prosecution also showed
the jury photos of several glass bottles found throughout the house. The inventory
included a quarter-full bottle of brandy, two empty bottles of Mike’s Hard Liquor, and
five empty beer bottles.
       Defendant did not testify and no testimony was presented at trial that defendant
was intoxicated, or how much alcohol defendant consumed over any period of time that
evening.
       E.V. testified he and four other family members were drinking beer and listening
to music in their garage down the street from the imminent shooting. They heard a loud
blood-curdling scream from a woman for a couple minutes. In an effort to drown out that
noise, they turned up the volume on their music. When the screaming continued, the men
went down the street to investigate.



                                             3
        E.V. and T.V. testified they saw a woman on the ground and a guy with long hair
verbally fighting. E.V. asked the man is everything okay. In response, the man pulled
out his gun from his waistband and pointed it at E.V.’s head, shouting for them to mind
their own business. As E.V. and his friends retreated, the man shot E.V. four times. The
man also shot and killed Ricardo Valenzuela.
        Another neighbor, D.N., also heard a woman screaming. She went out to
investigate and saw a woman on the ground and defendant standing by her. D.N. saw
defendant fire the gun at the men who came to investigate, including her son-in-law, E.V.
Originally, D.N. told officers a different man was the shooter. At trial, she stated she was
confused and mistaken that night.
        Neighbor R.S. testified he heard gunshots, yelling and screaming. He went to look
out of his window and saw defendant with a gun and another man fall to the ground who
was likely shot and dead or dying. The murder was caught on the doorbell camera
located at R.S.’s home.
        The prosecution played the doorbell camera video for the jury which showed the
five men approach defendant and ask what was happening. Defendant responded with a
string of expletives. The men then ran back the way they came and five shots rang out
from the gun in defendant’s hand. The video showed defendant shooting Ricardo
Valenzuela twice in the back, killing him. Defendant continued to yell at the men and
then pistol-whipped and kicked the man on the ground as he was dying or was already
dead.
        Police received the call about the shooting at 11:40 p.m.
        An information charged defendant with premeditated murder (Pen. Code, § 187,
subd. (a); count 1; statutory section citations that follow are found in the Penal Code
unless otherwise stated); three counts of attempted premeditated murder (§§ 664/187,
subd. (a); counts 2, 3, and 5); being a felon in possession of a firearm (§ 29800, subd.
(a)(1); counts 4 and 7); and second degree robbery (§ 211; count 6). As to count 3, the

                                              4
information alleged defendant intentionally and personally discharged a firearm.
(§ 12022.53, subd. (c).) As to counts 1, 2, 5, and 6, the information alleged defendant
intentionally and personally discharged a firearm causing great bodily injury or death.
(§ 12022.53, subd. (d).) The information alleged as to counts 1, 2, 3, 5, and 6 defendant
used a firearm in the commission of a felony. (§ 12022.5, subd. (a).) Finally, as to
counts 2, 5, and 6, the information alleged defendant inflicted great bodily injury.
(§ 12022.7, subd. (a).)
       A jury found defendant guilty of all charges and found all charged enhancements
to be true.
       The trial court noted as factors in aggravation that defendant had engaged in
violent conduct that indicates a serious danger to society and a high degree of cruelty.
The judge found the victims in both cases were particularly vulnerable. The trial court
highlighted the liquor store employee was just trying to get back the beer defendant’s
accomplice stole, and defendant used a gun without remorse and after he shot the victims,
he pistol-whipped them. The trial court further found defendant placed no value on
human life, had prior convictions for other crimes, and was on probation for gun charges
at the time of the offense. The only factor in mitigation was defendant’s involvement in
the Center for Fathers and Families, but the trial court found that involvement stood in
stark contrast to the crimes committed by defendant.
       As to count 1, first degree murder, the trial court sentenced defendant to 25 years
to life, plus a consecutive 25 years to life for the gun enhancement under section
12022.53, subdivision (d). On the attempted premeditated murder counts 2 and 5, the
trial court sentenced defendant to consecutive terms of life with the possibility of parole,
plus consecutive 25-year to-life terms under section 12022.53, subdivision (d). For
counts 1, 2 and 5, the trial court struck the remaining enhancements on these charges as
lesser included offenses. For the attempted premeditated murder charged in count 3, the



                                              5
trial court sentenced defendant to a consecutive life with the possibility of parole, plus a
20-year-to-life sentence on the gun enhancement under section 12022.53, subdivision (c).
       Defendant stipulated he is prohibited from owning, possessing, or receiving a
firearm as a result of a prior felony conviction. For a felon in possession of a firearm
count (counts 4 and 7), the trial court sentenced defendant to a concurrent upper term of
three years because defendant was on probation for the same charges at the time of the
offenses. Finally, for the robbery (count, 6), the trial court imposed the upper term of
five years, plus a consecutive term of 25 years to life, but stayed the sentence pursuant to
section 654. The court chose to impose the upper term on count 6 due to the violent
nature of the robbery that showed a level of callousness and cruelty.
       Defendant timely appealed. After delays for record preparation and briefing
continuances, the case was fully briefed on September 6, 2022, and was assigned to this
panel shortly thereafter.

                                        DISCUSSION

                                              I

                       The Jury Instruction on Voluntary Intoxication

       Defendant contends the trial court committed error by not instructing the jury on
voluntary intoxication.
       The trial court had to determine whether there was substantial evidence to justify
giving the instruction. This court reviews that determination de novo. (People v. Waidla
(2000) 22 Cal.4th 690, 730.)
       During trial, the trial court informed the parties it was “struggling” with the
voluntary intoxication instruction. Its initial inclination was to give the jury instructions
on voluntary intoxication, but it reserved its decision for additional research.
       At the next jury instruction conference, the court said it did not believe there was
sufficient evidence of voluntary intoxication. Defense counsel disagreed, arguing the


                                              6
Snapchat videos demonstrated sufficient evidence of defendant’s intoxication for the
instruction because they showed him drinking, his eyes glazed, and slurring his speech.
The prosecutor suggested the court should give the instruction “just in case.” The trial
court responded, “I don’t know about that. I watched those videos, he’s holding a cup in
two of the videos, I don’t know what’s in the cup. And the third video he’s holding a
Mike’s hard lemonade but he wasn’t drinking it in the video and he’s singing in the
videos, they’re singing. I don’t think there’s enough evidence to give voluntary
intoxication. I can’t say his eyes were glazed over because of drinking. I can’t say his
speech was slurred because of drinking. Mrs. Esparza never testified as to the
defendant’s state of sobriety, she said she was drunk, she didn’t know what the defendant
was doing. I don’t think there’s enough.”
       Counsel pointed to the evidence of beer bottles in the home. The trial court
countered there was no evidence of who the bottles belonged to, or who drank the beer
that was in them. The court again reserved judgment on this issue.
       Ultimately, the trial court declined to instruct the jury on voluntary intoxication
finding there was not substantial evidence of defendant’s intoxication to warrant the
instruction. The trial court based its ruling on the fact no one testified defendant was
intoxicated or that his behavior displayed he was intoxicated. His wife never testified as
to how much defendant drank, or whether he was intoxicated. In all the videos, he had a
cup in his hand, but he never drank on camera. Further, the court noted the videos were
similar to the way defendant swayed when on camera at the liquor store robbery a year
prior. Defendant’s counsel told the court despite the lack of instruction, he would still
argue defendant was intoxicated, and among other arguments, raised the fact defendant
was drinking in his closing argument.
       The relevant instruction, CALCRIM No. 625, states: “You may consider
evidence, if any, of the defendant’s voluntary intoxication only in a limited way. You
may consider that evidence only in deciding whether the defendant acted with an intent to

                                              7
kill[,] [or] [the defendant acted with deliberation and premeditation[,]] [[or] the defendant
was unconscious when (he/she) acted[,]] [or the defendant .]”
       As a general matter, a criminal defendant is entitled, on request, to instructions
that pinpoint the theory of the defense when the instruction is supported by substantial
evidence. (People v. Gutierrez (2002) 28 Cal.4th 1083, 1142, citing People v. Saille
(1991) 54 Cal.3d 1103, 1119.) Even when requesting a voluntary intoxication
instruction, a “defendant is entitled to such an instruction only when there is substantial
evidence of the defendant’s voluntary intoxication and the intoxication affected the
defendant’s ‘actual formation of specific intent.’ (People v. Horton (1995) 11 Cal.4th
1068, 1119; see also [ ] Saille[, at p. 1117] [explaining that a defendant charged with
murder is free to show that ‘because of his mental illness or voluntary intoxication, he did
not in fact form the intent unlawfully to kill’].)” (People v. Williams (1997) 16 Cal.4th
635, 677.) Attempted murder similarly is a specific intent crime that requires a specific
intent to kill. (People v. Gonzalez (2012) 54 Cal.4th 643, 664.)
       In this context, substantial evidence is “evidence sufficient to ‘deserve
consideration by the jury,’ not ‘whenever any evidence is presented, no matter how
weak.’ ” (People v. Williams (1992) 4 Cal.4th 354, 361.) For example, our Supreme
Court concluded testimony the defendant was “probably spaced out” on the morning of
the killings did not rise to the level of substantial evidence that required the giving of this
instruction. (People v. Williams, supra, 16 Cal.4th at p. 378.)
       Here, defendant invites us to review the Snapchat videos to inform our decision on
this issue, and we have. This video evidence supports an inference defendant was likely
drinking two hours prior to the Valentine’s Day murder and attempted murders. But that
is as far as it goes. The videos show a young man capable of singing along with the
lyrics of the songs he was listening to and did not show him drinking any alcohol.
Contrary to defendant’s characterization, we do not hear defendant slurring his words as

                                               8
he sang along with the music. Further, while his eyes may have been a bit glassy, we
conclude this is not substantial evidence of intoxication or that defendant’s intoxication
affected his ability to formulate the specific intent required for the crimes charged.
       Importantly, no person testified how much alcohol defendant drank; what his
blood-alcohol level was or how his consumption of alcohol affected his ability to
formulate specific intent, to deliberate or premeditate. There was no evidence how much
he drank before the videos, whether he stopped drinking after the last video or drank
more. Further, defendant’s conduct captured on the Snapchat videos mirrored his actions
in the parking lot during the liquor store robbery where there was no evidence or
inference defendant had consumed any alcohol. Thus, we conclude there was no
substantial evidence defendant was intoxicated, much less any evidence establishing his
intoxication affected his ability to formulate specific intent. The trial court did not err.

                                               II

                                         Senate Bill 567

       Senate Bill 567 became effective January 1, 2022. (Stats. 2021, ch. 731; Cal.
Const., art. IV, § 8, subd. (c).) The act generally prohibits a trial court from imposing an
upper term sentence except where there are circumstances in aggravation of the crime
that justify imposing the upper term, and the facts underlying those circumstances (1)
have been stipulated to by the defendant, or (2) have been found true beyond a reasonable
doubt at trial by the jury or by the judge in a court trial. (§ 1170, subd. (b)(1), (2), added
by Stats. 2021, ch. 731, § 1.3.) An exception to this rule authorizes the court to consider
defendant’s prior convictions in determining sentencing based on certified records of
conviction without submitting the prior convictions to the jury. (§ 1170, subd. (b)(3),
added by Stats. 2021, ch. 731, § 1.3.)
       The parties and we agree that Senate Bill 567 is retroactive and applies to this
nonfinal case. The act provides an opportunity for defendant to receive a lesser penalty,


                                               9
and there is no indication the Legislature intended the act to apply prospectively only. (In
re Estrada (1965) 63 Cal.2d 740, 746.)
       The facts underlying the court’s three findings for imposing the upper term on
count 4 (defendant was on probation at the time of the offense—Cal. Rules of Court, rule
4.421(b)(4)), count 6 (the violent nature of the robbery demonstrated defendant’s
callousness and cruelty—Cal. Rules of Court, rule 4.421(a)(1)), and count 7 (defendant
was on probation for the same offense—Cal. Rules of Court, rule 4.421(b)(4)) were not
found true by a jury or stipulated by defendant. Accordingly, applying Senate Bill 567
retroactively, it was error to consider those factors as supporting the imposition of an
upper term sentence.
       The Attorney General contends that any error in not satisfying Senate Bill 567 was
harmless because the jury, beyond a reasonable doubt, would have found true the
aggravating circumstances upon which the court relied. We agree.
       Senate Bill 567 is now the statutory means by which California provides criminal
defendants their Sixth Amendment right to a jury trial on upper-term sentencing factors.
Defendant raises no Sixth Amendment violation here. He solely focuses on his state right
under Senate Bill 567. To find harmless error for state law error, we apply the standard
set forth in People v. Watson (1956) 46 Cal.2d 818 (Watson). Under that standard, “we
must find that the trial [court] would have imposed the upper term sentence even absent
the error. In particular, we must consider whether it is reasonably probable that the trial
court would have chosen a lesser sentence in the absence of the error.” (People v.
Zabelle (2022) 80 Cal.App.5th 1098, 1112.)
       To apply this test, we must ask two questions. For each aggravating fact, we must
consider “whether it is reasonably probable that the jury would have found the fact not
true. We must then, with the aggravating facts that survive this review, consider whether
it is reasonably probable that the trial court would have chosen a lesser sentence had it
considered only these aggravating facts.” (People v. Zabelle, supra, 80 Cal.App.5th at

                                             10
p. 1112.) “A reasonable probability . . . does not mean more likely than not; it means a
reasonable chance and not merely a theoretical or abstract possibility. [Citations.]”
(People v. Woods (2015) 241 Cal.App.4th 461, 474 [applying Watson standard to
omission of instruction on lesser included offense].)
       For counts 4 and 7, we conclude it is not reasonably probable the jury would have
found “not true” the fact defendant committed the possession of firearm counts while on
probation for the same crime. Defendant’s criminal record was not subject to significant
dispute, and in fact, defendant’s prior conviction (but not its substance) was stipulated to
the jury as the basis for the felon in possession of a firearm charges. His entire reported
prior criminal history consisted of two convictions, including the one he was on probation
for at the time of the instant crime, and defendant did not urge the court as to any errors
in the probation report after the trial court gave its tentative sentence when he had every
incentive to do so. Thus, we conclude, there is not a reasonable probability a jury would
have found this fact not true.
       As to count 6, the robbery was caught on camera. To foil the recovery of a 12-
pack of beer, defendant shot the employee four times at point-blank range and then
defendant attacked him on the ground after the employee fell. The sheer trivial nature of
the property he sought to retain by using lethal force and the rage he exhibited in
continuing the attack while the victim was shot and lying on the ground shows cruelty
and callousness. We conclude it is not reasonably probable a jury would have found this
fact not to be true.
       Because these facts are the only facts relied upon by the trial court in imposing the
upper terms, we have no doubt the trial court would have sentenced defendant to these
three upper terms had the jury found them to be true. Thus, we conclude any error here is
harmless.




                                             11
                                   DISPOSITION
       The judgment is affirmed.




                                            HULL, Acting P. J.



I concur:




BOULWARE EURIE, J.




                                       12
MAURO, J., Concurring and Dissenting.
       I fully concur in the majority opinion with the exception of part II, as to which I
dissent. In part II, the majority concludes that although the imposition of the upper term
sentence does not now comply with the amended statutory requirements of Penal Code
section 1170, subdivision (b), the lack of statutory compliance is nevertheless harmless.
I disagree.
       The trial court sentenced defendant to the upper term without the benefit of
Senate Bill No. 567 (2021-2022 Reg. Sess.), which amended Penal Code section 1170,
subdivision (b) to provide that a trial court may only impose an upper term sentence if
aggravating circumstances are stipulated to by the defendant, have been found true
beyond a reasonable doubt, or are based on a certified record of conviction. (§ 1170,
subd. (b)(1)-(3); Stats. 2021, ch. 731, § 1.3, eff. Jan. 1, 2022.) I do not agree that the trial
court’s findings of aggravating circumstances were harmless given the current statutory
requirements.



                                                    _________________________
                                                    MAURO, J.




                                               1